     Case 3:14-cr-00067 Document 44 Filed 10/20/20 Page 1 of 2 PageID #: 238




                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  HUNTINGTON DIVISION


KAMEL BURRIS,

               Movant,

v.                                                   Case No. 3:16-05693
                                                     Case No. 3:14-00067
UNITED STATES OF AMERICA,

               Respondent.



                         MEMORANDUM OPINION AND ORDER


       This action was referred to the Honorable Dwane L. Tinsley, United States Magistrate

Judge, for submission to this Court of proposed findings of fact and recommendation for

disposition, pursuant to 28 U.S.C. § 636(b)(1)(B). The Magistrate Judge has submitted findings of

fact and recommended that the Court lift the stay, reinstate this matter to the active docket, deny

Defendant’s Emergency Motion to Correct Sentence under 28 U.S.C. § 2255 (ECF No. 21) and his

Supplemental Motions (ECF Nos. 26 and 32), and dismiss this civil action from the docket of the

Court. Neither party has filed objections to the Magistrate Judge’s findings and recommendation.

       Accordingly, the Court accepts and incorporates herein the findings and recommendation

of the Magistrate Judge and LIFTS the stay, REINSTATES this matter to the active docket,

DENIES Defendant’s Emergency Motion to Correct Sentence under 28 U.S.C. § 2255 (ECF No.

21) and his Supplemental Motions (ECF Nos. 26 and 32), and DISMISSES this civil action from

the docket of the Court, consistent with the findings and recommendation.
    Case 3:14-cr-00067 Document 44 Filed 10/20/20 Page 2 of 2 PageID #: 239




       The Court DIRECTS the Clerk to forward copies of this written opinion and order to all

counsel of record, and any unrepresented parties.


                                             ENTER:      October 20, 2020




                                             ROBERT C. CHAMBERS
                                             UNITED STATES DISTRICT JUDGE




                                               -2-
